DETAILED ACTION
Applicant's election with traverse of Group II, claims 21-24 and 27, in the reply filed on 4/20/22 is acknowledged.  The traversal is on the ground(s) that Applicant has amended non-elected claim 1 and claim 1 is free of the prior art.  This is not found persuasive because claim 1 was not part of the elected Group II.  Additionally, the wording of elected claim 21 is unclear since it recites an ‘attenuation system’ with active steps and it is not clear if this is a method or product.  With respect to the Species requirement and Applicants’ election of ‘dihydrofolate reductase regulatory element’, this Species Requirement is hereby withdrawn and the tetracycline operon regulatory element and the FKBP12 regulatory element will be included in the examination.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 11, 12, 14-20, 25 and 26 are hereby withdrawn from examination for being drawn to a non-elected invention.  Possible rejoinder may be made depending on amendments to instant claim 21 during prosecution.
Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  they depend from a non-elected claim and should be amended to include the limitations from the claim from which they depend.  Appropriate correction is required.

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 is vague and indefinite because it recites an ‘attenuation system which inserts’ and it is unclear if this is intended to be a method claim or a product claim.  The claim uses the active language that the ‘system inserts’, but it is unclear how that would happen without the hand of man. The wording of claim 11 (from which this claim depends) appears to recite that the recombinant vector comprises the EF1g gene and a nucleic sequence which encodes a regulatory element; however, the wording of claim 21 recites the genome of Plasmodium with a separate regulatory element insertion.  This is extremely vague and confusing.  Additionally, claim 11 does not recite that the vector comprises the nucleic acid encoding a regulatory element, but instead recites that the vector comprises a regulatory element.  The claim should recite that the recombinant vector comprises a nucleic acid sequence encoding the regulatory element.  Claim 11 also recites “a” nucleotide sequence as shown in SEQ ID NO: 1.  
The use of “a” encompasses nucleic acids that comprise the full-length sequence of SEQ ID NO:  1 or any portion of SEQ ID NO:  1.  This claim is anticipated by any dinucleotide or larger oligonucleotide.  While if this “a” were amended to “the”, the claims only nucleic acids that comprise the full length of SEQ ID NO:  1, with or without additional nucleotides at either or both ends.  It is also suggested that Applicants remove the ‘gene identification number of PBANKA_1352000” since it is confusing as it is unclear what database this is in reference to and entries for a gene ‘name’ may be amended over time.  Appropriate clarification and/or correction is required.
	Claim 22 (and dependent claim 27 thereof) is vague and indefinite for reciting a ‘host cell’, but fails to describe the contents of the host cell. Does the host cell comprise the recombinant vector of claim 11?  The claim does not recite that the host cell comprises the recombinant vector of claim 11.  Claim 11 recites that the recombinant vector comprises the EF1g gene and the regulatory element, but claim 22 recites a genome with just the insertion of ‘a’ regulatory element upstream from the gene in a genome, e.g., not a host cell and this language does not even require the regulatory element to be one of the elements recited in claim 11. Appropriate clarification and/or correction is required.
	Claims 21-24 and 27 are also vague and indefinite due to the names of the regulatory elements without recitation of the nucleotide sequences of said elements.  The mere recitation of a name, i.e., FKBP12 or dihydrofolate reductase or tetracycline operon, to describe the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties, such as the nucleic acid sequence of the protein, which would allow for one to identify the vector components.  The mere recitation of a name does not adequately define the components of the vector. Appropriate clarification and/or correction is required.
Status of Claims:
	No claims are allowed.  
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        5/16/22